            Case 7:18-cr-00190-VB Document 144 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
                                                                  ORDER
v.                                                            :
                                                              :
                                                                  18 CR 190-3 (VB)
IYIBIA BROWN,                                                 :
                                    Defendant.                :
--------------------------------------------------------------x

Briccetti, J.:

        By Memorandum Opinion and Order dated August 6, 2020, the Court denied defendant

Iyibia Brown’s motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to reduce her term of

imprisonment to time served in light of the current COVID-19 pandemic. (Doc. #141).

        Today, the Court received from defendant a supplemental submission, dated August 11,

2020, in further support of her motion. (See Docs. ##142, 143). Defendant had previously filed

a “rebuttal” in further support of her motion. (Doc. #138).

        The Court has carefully reviewed both its Memorandum Opinion and Order and

defendant’s supplemental August 11 submission. Although defendant did not seek leave to file

her August 11 submission, which was received after the Court issued the Memorandum Opinion

and Order, there is nothing in defendant’s August 11 submission that would have changed the

Court’s decision to deny defendant’s motion. Accordingly, the Memorandum Opinion and Order

denying defendant’s motion stands. (See Doc. #141).




                                                         1
         Case 7:18-cr-00190-VB Document 144 Filed 08/19/20 Page 2 of 2




      Chambers will mail a copy of this Order to defendant at the following address:

      Iyibia Brown
      Reg. No. 85363-054
      FPC Alderson
      Federal Prison Camp
      Glen Ray Rd. Box A
      Alderson, WV 24910

Dated: August 19, 2020
       White Plains, NY
                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
